Case 3:15-cv-08451-MAS-TJB Document 77 Filed 01/31/20 Page 1 of 1 PagelD: 913

Sills Cummis & Gross

A Professional Corporation

The Legal Center
One Riverfront Plaza
Newark, New Jersey 07102
Tel: (973) 643-7000
Fax (973) 643-6500
101 Park Avenue
28 Floor
New York, NY 10178
Tel: (212) 643-7000
Fax: (212) 643-6500
David L. Cook
Member

Admitted In NJ, NY 600 College Road East
Direct Dial: 973-643-5695 “a Noe teny
es ‘ : el: 097-
Email: dcook@sillscummis.com Fae lg) SOREN

January 31, 2020

Via E-Filing

Honorable Tonianne Bongiovanni, U.S.M.J.

United States District Court for the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse

402 East State Street

Trenton, New Jersey 08608

Re: | Request to Appear at Teleconference
USI International, Inc. v. Festo Didactic Inc., No. 3:15-cv-08451

Dear Judge Bongiovanni:

I formerly represented Plaintiff in this action and am writing to request permission to
appear at the case status teleconference currently scheduled for February 4, 2020 at noon. The
purpose of my appearance would be limited to issues concerning my pending application relating
to my Firm’s attorneys’ fee lien, which was filed on December 13, 2019. Pursuant to my call to
chambers, I contacted both counsel in this case on January 29, 2020 to seek their consent to my
appearance, after which I was requested to update Your Honor prior to your decision on this
request. Defense counsel, Mr. Hauser, informed me today that he does not object to my
participation. I have not received a response yet from Plaintiff's counsel. Accordingly, I
respectfully request permission to appear telephonically at the status conference on February 4,
2020 for the limited purpose of addressing any issues relating to the pending fee petition.

Respectfully submitted,

  

ee Petition Applicant and
Former Counsel to Plaintiff
